ORDER
PER CURIAM.
On consideration of respondent’s claim, pursuant to D.C.- Bar Rulé XI, § 18(e), that she suffers from a disability because of mental or physical illness or infirmity, which makes it impossible for her to present an adequate defense in pending disciplinary proceedings; respondent’s request for holding proceedings in abeyance due to disability; respondent’s medical records,, including a forensic psychiatric evaluation concluding that respondent is incapacitated from the practice of law-; and Bar Counsel’s consent that respondent is incapacitated from the practice of law, it is
ORDERED that respondent is indefinitely suspended from the practice of law in the District of Columbia, effective immediately, and that any pending matters be held in abeyance pursuant to D.C. Bar R. XI, § 18(e) until further order of the court pursuant to D.C. Bar R. XI, § 13(c). Respondent’s reinstatement to the District of Columbia Bar shall be in accordance with the provisions of D.C. Bar R. XI, § 13(g) and it is
FURTHER ORDERED that respondent’s attention is drawn to the requirements of D.C. Bar R. XI, §§ 14 and 16, relating to suspended, attorneys; and it is
FURTHER ORDERED that respondent' shall file an affidavit in compliance with D:C. Bar R. XI, § 14(g) with the court and the Board and shall serve a copy of the affidavit on Bar Counsel.